Case 2:20-cv-00935-JLB-MRM Document 19 Filed 01/25/21 Page 1 of 3 PageID 234




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


JOHN HENRY and LORRAINE
HENRY,

            Plaintiffs,

v.                                               Case No: 2:20-cv-935-JLB-MRM

CHUBB CUSTOM INSURANCE
COMPANY,

             Defendant.



                                      ORDER

      Before the Court is Defendant’s Motion to Dismiss Plaintiffs’ Complaint (Doc.

6) and the parties’ “Agreed Order” resolving that motion (Doc. 17).

      This is an insurance coverage dispute that Defendant Chubb Custom

Insurance Company (“Chubb”) removed to federal court on November 25, 2020.

(Doc. 1.) On December 2, 2020, Chubb moved to dismiss Plaintiffs’ Complaint,

stating that it did not issue the underlying policy and, instead, that Federal

Insurance Company (“Federal”) is the correct party to the insurance contract.

(Doc. 6 at 1.) On January 8, 2021, the parties filed an “Agreed Order” purporting

to resolve Chubb’s Motion to Dismiss through an agreement that Plaintiff would file

an Amended Complaint naming Federal as the correct Defendant. (Doc. 17.)

      Despite the parties’ agreement to substitute Federal for Chubb, the parties

neither explain the relationship between Federal and Chubb nor provide any
Case 2:20-cv-00935-JLB-MRM Document 19 Filed 01/25/21 Page 2 of 3 PageID 235




indication in the record that counsel for Chubb is authorized to act on behalf of

Federal. Confusingly, Chubb refers to Federal as the “Movant” in its Motion to

Dismiss (see Doc. 6 at 3), but, as best the Court can tell, Federal has not filed

anything in this action or otherwise appeared. A review of the underlying policy

that Chubb attaches as an exhibit to its Motion to Dismiss, however, implies that

Chubb is a division of Federal. (See Doc. 6-1 at 2.)



      Based upon the foregoing, it is hereby ORDERED that:



      1.     The parties’ “Agreed Order,” Doc. 17, is STRICKEN.

      2.     On or before February 8, 2021, the parties are directed to show cause

why the case should not be dismissed without prejudice based upon Plaintiffs’

concession of the representation in Defendants’ Motion to Dismiss that Plaintiffs

have sued the wrong corporate defendant.

      3.     If the parties agree that the remedy for Plaintiffs’ concession is

something other than dismissal of the case without prejudice but involves a

corporate entity not currently a party to this lawsuit, then they shall file the

appropriate papers to make that corporate entity a party to this case. The

appropriate papers would include, among other things, (a) an agreed motion to

amend the complaint pursuant to Federal Rule of Civil Procedure 15 to add a new

defendant, (b) an appearance through counsel of the new defendant waiving service

and agreeing to the motion to amend, and (c) a showing in the motion to amend that




                                          -2-
Case 2:20-cv-00935-JLB-MRM Document 19 Filed 01/25/21 Page 3 of 3 PageID 236




the substitution of the new defendant in place of the current defendant will not

destroy the Court’s diversity jurisdiction.



      ORDERED at Fort Myers, Florida, on January 25, 2021.




                                          -3-
